Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the request for continued examination filed October 13, 2021. 
Claims 1, 2, 4, 11, 12, and 14 have been amended.
Claims 1-20 are pending.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 9-11, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US Publication 2013/0154919 A1) in further view of Esquivel et al. (US Publication 2017/0090583 A1), Saboo et al. (US Publication 2016/0252607 A1), and Clavin et al. (US Publication 2011/0173574 A1).
Regarding claim 1, Tan teaches an electronic device for gesture recognition, the electronic device comprising: 
a receiver/transmitter (causing one or more signals to be emitted from one or both of the speakers 204(1) and 204(2) and for the signals to be captured by one or both of microphones 206(1) and 206(2))([0017]); and 
a processor operably connected to the receiver/transmitter (Doppler-based user gesture detection implementation that relates to a computer 202)([0017]; a computer includes a processor), the processor configured to: 
detect a triggering event (FIG. 4 shows a subsequent time where the user has disengaged from the keyboard/trackpad 210)([0020]), 
in response to detecting the triggering event, transmit, via the receiver/transmitter, signals (As such, the Doppler-based user gesture detection feature is once again activated … At block 902, the method can emit a sound signal from a computer)([0020 and [0065]; upon user disengagement signals are emitted from the speakers),
identify a gesture from reflections of the signals received by the receiver/transmitter (This effect can be detected and identified by the Doppler-based user gesture detection feature as a user gesture … At block 904, the method can capture the sound signal at the computer .. At block 906, the method can compare … detect Doppler shift created by a user control gesture)([0020], [0066], and [0067]),
determine whether the gesture is associated (At block 908, the method can map the user control gesture to a control function)([0068]; mappings define if a gesture is associated with a command), and 
based on determining that the gesture is associated, perform an action indicated by the gesture (At block 910, the method can execute the control function on the computing device)([0069]).
	Tan differs from the claim in that Tan fails to teach prior to identifying the gesture, the gesture is classified as a valid or invalid gesture. However, Esquivel discloses of classifying a gesture as valid or invalid and in response to classifying the gesture as valid, identifying the gesture (in response to the determining means determining the occurrence of the valid gesture pattern, the identifying means identifying a specific gesture based on the signals)([0102]). The examiner notes Tan and Esquivel teach a device for gesture recognition. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tan to include the classifying and identifying of Esquivel such that the device classifies a gesture as valid or invalid prior to identifying the gesture. One would be motivated to make such a combination to provide the advantage of saving power consumption of the overall electronic system.
(present disclosure generally relate to ... gesture recognition using a frequency modulated continuous wave (FMCW) radar)([0002]), wherein a gesture is identified based on a comparison of an angle shift to a first threshold and a power amplitude level change to a second threshold (Values of various thresholds needed for subsequent computations are also determined 304 ... respective amplitude thresholds used in computing weighted velocity and weighted angle ... The resulting list of maximum amplitudes w(iv) is then pruned to include only those indices iv such that w(iv) is greater than the weighted velocity amplitude threshold ... The list of maximum amplitudes w(iv) is pruned to include only those indices iv such that w(iv) is greater than the weighted angle amplitude threshold ...  conditions to be met in order for the two peaks to be identified as a wave are that the maximum weighted angle value is greater than zero, the minimum weighted angle value is less than 0, and the absolute value of the difference between the maximum and minimum weighted angle values is greater than forty degrees. The weighted angle values may also be used to classify a wave is a left to right or right to left wave)([0034], [0039], [0043], [0057], and [0058]). The examiner notes Tan, Esquivel, and Saboo teach a device for gesture recognition. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Tan-Esquivel to include the radar transceiver of Saboo such that the device utilizes a radar transceiver to emit and detect reflected radar signals to identify gestures based on angle shift and power level change. One would be motivated to make such a combination to provide the advantage of recognizing gesture in low resolutions by analyzing electromagnetic waves.	
	Finally, the combination of Tan-Esquivel-Saboo fails to explicitly teach determining if the gesture indicating potential action is associated with the triggering event, wherein the gesture is associated with (A second mode may be inactive and become active upon the occurrence of a triggering event, such as if the system recognizes a gesture applicable to a control in the second mode ... a triggering event may trigger the system's transition to a new mode … the gestures in the first mode may be independent of the gestures in the second mode such that the system recognizes the transition of control … as compared to gesture recognition data applicable to each mode ... a triggering event may comprise an external stimulus ... a system's intelligent analysis of the environment to provide a user the option to transition modes, or the like … the same gesture in a tennis gaming application may not be the same modification trigger gesture in a bowling game application)([0042], [0061], [0093], and [0108]; a trigger causes a change a mode, each mode has corresponding gesture and action, if a gesture not associated with the mode change no action is preformed). The examiner notes Tan, Esquivel, Saboo, and Clavin teach a device for gesture recognition. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Tan-Esquivel-Saboo to include the determining of Clavin such that the device determines if a gesture corresponds to a triggering event prior to preforming action indicated by the gesture. One would be motivated to make such a combination to provide the advantage of tailoring gesture recognition applicable to each trigger change. 
Regarding claim 6, Tan-Esquivel-Saboo-Clavin teach the electronic device of Claim 1, wherein: 
the gesture is a first signature gesture (Tan - At block 908, the method can map the user control gesture to a control function ... At block 910, the method can execute the control function on the computing device)([0068] and [0069]; the examiner notes a “signature gesture” maybe any gesture (e.g. a gesture received after a triggering event)); and 
the processor is configured to: 
identify, based on reflections of the radar signals received by the radar transceiver, a second signature gesture that does not correspond with any action for the electronic device to perform (Clavin - A reverting triggering event may revert to a previous mode ...  the triggering event could be a gesture by the user)([0093]; if a detected gesture is not a transition gesture), 
generate a notification indicating that a non-signature gesture controls the electronic device (Clavin - symbol 237 is a notification that may appear on the screen ... The symbol may be indicative of a particular request received by the system ... the mode may be indicated by a message, such as message 238)([0063]), 
identify, based on reflections of the radar signals received by the radar transceiver, the non-signature gesture (Clavin - If the user feedback indicates the user's desire to transition modes, the system may transition control of the user's gestures from a first mode to a second mode at 314, and the transition of control may be temporary, such as the implementation of reserved gestures at 312)([0094]; based on the identified gesture sets, gestures in an alternative mode or second mode are identified), and 
perform another action indicated by the non-signature gesture (Clavin - consider three modes, a platform mode, an application mode, and an in-application mode, each associated with a gesture set … The user may perform a mute gesture, and all devices may mute)([0046] and [0066]; actions associated with gesture sets are executed).
Regarding claim 7, Tan-Esquivel-Saboo-Clavin teach the electronic device of Claim 1, wherein to identify the gesture from the reflections, the processor is configured to:
(Tan - signal analysis module can perform ...  feature extraction)([0039]); 
identify, from the feature, movement associated with the gesture (Tan - the Doppler-based user gesture detection implementations detect motion around a computer and use properties of the detected motion, such ... direction)([0022]); 
classify the gesture based on the movement, wherein, to classify the gesture, the processor is configured to: 
distinguish the gesture between an invalid gesture and a signature gesture, or
distinguish the gesture between the invalid gesture and a non-signature gesture (Tan - if the captured gesture profile of the performed gesture matches (or approximately matches as defined by a similarity threshold) any of the gesture profiles in data table ... control function (e.g., from the horizontal row of the matching gesture profile) can be performed)([0058]); and
generate an output that performs the action indicated by the signature gesture or the non- signature gesture (Tan - At block 910, the method can execute the control function on the computing device)([0069]).
Regarding claim 9, Tan-Esquivel-Saboo-Clavin teach the electronic device of Claim 7, wherein:
the feature includes a time-velocity diagram (TVD) indicating a radial velocity between the radar transceiver and an object that is moving (Saboo - The location of the gesture in the 2D FFT grids is also estimated 306 ... The total energy in the bins of the 2D FFT grids that lie between range indices k and k+rL)([0035] and [0037]); and
the processor is further configured to:
identify the TVD based on a maximum power (Saboo - Let kmax be the value of k which yields the maximum total energy)([0037]), and
(Saboo - Referring again to FIG. 3, if one or more peaks are detected 312, then gesture classification is performed 314 based on the peak parameters)([0056]).
Regarding claim 10, Tan-Esquivel-Saboo-Clavin teach the electronic device of Claim 7, wherein the processor is further configured to: 
identify a distance from the radar transceiver to an object that is moving (Tan - In addition to the fundamental frequency shift, signal analysis module 824 can also compute other useful features ... Proximity)([0045] and [0048]); 
identify a Doppler shift range and an angle shift range of the angle shift (Tan - analysis module 824 can also compute ... Direction ... At block 906, the method can compare a frequency range of the emitted sound signal to the same frequency range of the captured sound signal to detect Doppler shift)([0045-0067])(Saboo - Weighted angle is a single number representative of the average angle over the estimated location of the gesture in the 2D FFT grids)([0041]; Doppler shift and weighted angle shift are identified); 
compare the distance, the Doppler shift range and the angle shift range to respective thresholds (Tan - signal analysis module 824 can consider a “motion event” to occur when there is a frequency shift bandwidth of 4 or more bins, for example. This threshold allows sufficiently slow movements of the hand to be detected)([0043]); and 
based on the comparison of the distance, the Doppler shift range and the angle shift range to the respective thresholds, identify the gesture as the signature gesture or the invalid gesture (Tan - if the captured gesture profile of the performed gesture matches (or approximately matches as defined by a similarity threshold) any of the gesture profiles in data table ... control function (e.g., from the horizontal row of the matching gesture profile) can be performed)([0058])(Saboo - Referring again to FIG. 3, if one or more peaks are detected 312, then gesture classification is performed 314 based on the peak parameters)([0056]; parameters of a gesture are compared to identify a gesture).
Regarding method claims 11, 16-17, and 19-20, the claims generally correspond to device claims 1, 6-7, and 9-10, respectively, and recite similar features in method form; therefore, the claims are rejected under similar rational. 

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over notes Tan, Esquivel, Saboo, Clavin, and in further view of Cohen et al. (US Publication 2006/0013440 A1) and Giusti et al. (2020/0064458 A1).
	Regarding claim 2, Tan-Esquivel-Saboo-Clavin teach the electronic device of the claim above, wherein a signature gesture is identified and associated with the triggering event, performing an action indicated by the signature gesture (Tan - At block 908, the method can map the user control gesture to a control function ... At block 910, the method can execute the control function on the computing device)([0068-0069]; the examiner notes a “signature gesture” maybe any gesture (e.g. a gesture received after a triggering event)), wherein the gesture includes a feature domain comprising of at least one of Doppler, velocity, angle, and range (Tan - Doppler-based user gesture identification component 808 can use the phenomenon known as the Doppler shift to sense motion ... This frequency shift is proportional to the velocity with which the object moves and the source frequency)([0029]). Tan-Esquivel-Saboo-Clavin differs from the claim in that Tan-Esquivel-Saboo-Clavin fails to teach a gesture is identified based on the gesture including at least one repetition, wherein the at least one repetition is repeated in a similar direction or reverse direction. However, identifying a gesture including at least one repetition, wherein the at least one repetition is repeated in a similar direction and reverse direction is taught by Cohen (a total of 24 gestures are possible when the following are distinct gestures: clockwise and counter-clockwise circles ... FIG. 6 shows a representation of the 24 gestures in possible lexicon)([0066] and [0067]; Figure 6 – an exemplary identification of a gesture including repeating similar direction (e.g. “clockwise large slow circle”) and reverse direction (e.g. “large slow x line”) is shown). The examiner notes Tan, Esquivel, Saboo, Clavin, and Cohen teach a device for gesture recognition. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Tan-Esquivel-Saboo-Clavin to include the identifying of Cohen such that the device identifies repetition gestures in similar and reverse directions. One would be motivated to make such a combination to provide the advantage of allowing additional distinct gestures to be recognized. 
	Tan-Esquivel-Saboo-Clavin-Cohen differs from the claim in that Tan-Esquivel-Saboo-Clavin-Cohen fails to explicitly teach the radar transceiver is a mono-static radar transceiver configured to transmit radar signals in pulses and receive reflections of the radar signals. However, utilizing a mono-static radar transceiver to transmit radar signals in pulses and receive reflections of the radar signals is taught by Giusti (The radar system 104 operates as a monostatic radar by transmitting and receiving its own radar signals). The examiner notes Tan, Esquivel, Saboo, Clavin, Cohen, and Giusti teach a device for gesture recognition. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Tan-Esquivel-Saboo-Clavin-Cohen to include the mono-static radar transceiver of Giusti such that device utilizes a mono-static radar transceiver to detect gestures. One would be motivated to make such a combination to provide the advantage of utilizing additional radar transceiver types in detecting gestures. 
Regarding claim 3, Tan-Esquivel-Saboo-Clavin-Cohen-Giusti teach the electronic device of Claim 2, wherein after identifying that the signature gesture is not associated with the triggering event (i.e. gesture received after a triggering event is not associated with triggering event (e.g. reserved gestures)), the processor is further configured to: 
(Clavin - At 308, the system may translate a user's gesture to control an aspect of a second mode while the system is in a first mode. For example, as described above, a reserved set of gestures may be applicable system-wide regardless of the current mode)([0091]; if a received gesture is not a transition control gesture other gestures are identified); and 
perform different actions corresponding to the one or multiple non-signature gestures until a termination condition is detected (Clavin - an implementation of temporary control of a user's gestures applicable to a second mode, such that an in-alternate mode gesture scheme is implemented at 312)([0093]).
Regarding method claims 12-13, the claims generally correspond to device claims 2-3, respectively, and recite similar features in method form; therefore, the claims are rejected under similar rational. 

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over notes Tan, Esquivel, Saboo, Clavin, and in further view of Stern et al. (US Publication 2011/0221974 A1).
Regarding claim 8, Tan-Esquivel-Saboo-Clavin teach the electronic device of the claim above, Tan-Esquivel-Saboo-Clavin differs from the claim in that Tan-Esquivel-Saboo-Clavin fails to teach a neural network configured to classify the gesture. However, using a neural network to classify a gesture is taught by Stern (Traditional classifiers that are utilized by those systems, such as Hidden Markov Models and Neural Networks)([0011]). The examiner notes Tan, Esquivel, Saboo, Clavin, and Stern teach a device for gesture recognition. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Tan-Esquivel-Saboo-Clavin to include the classifying of Stern such that the device classifies gestures utilizing 
Regarding method claim 18, the claims generally correspond to device claim 8, and recite similar features in method form; therefore, the claim is rejected under similar rational. 

Allowable Subject Matter
Claims 4-5 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider the reference fully when responding to this action. The document cited therein and enumerated below teaches a method and apparatus for determining validity of gestures. 
A 60-GHz SiGe BiCMOS Monostatic Transceiver for FMCW Radar Applications
Riddle: Real-Time Interacting with Hand Description via Millimeter-Wave Sensor
20120133579A1
20130162514A1
20150084859A1
20150277848A1
20180046255A1
20190302895A1
20190384409A1
20190346929A1
20200026361A1
8582037B2
9921657B2
9921660B2
10466772B2
10481696B2
10579154B1
10684693B2
10817065B1
CN108344995A
CN107526437A
CN111880650A
KR20170007472A
KR20210037759A
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGJIA PAN/Primary Examiner, Art Unit 2145